                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 KUNJI HARRISBURG, LLC,                                    CIVIL ACTION
                Plaintiff,

                v.

 AXIS SURPLUS INSURANCE                                    NO. 19-1213
 COMPANY,
                 Defendant.

                                         ORDER

       AND NOW, this 18th day of March, 2020, upon consideration of Defendant’s Motion for

Summary Judgment (ECF 31), Plaintiff’s Response in Opposition (ECF 33), and Defendant’s

Reply in Support (ECF 35), IT IS ORDERED that Defendant’s Motion is granted in part and

denied in part as follows:

   •   Defendant’s Motion as to Count I (Breach of Contract) is DENIED;

   •   Defendant’s Motion as to Count II (Bad Faith) is DENIED as it pertains to the April 25,

       2018 incident and GRANTED as it pertains to the May 14, 2018 incident. The bad faith

       claim for May 14, 2018 is DISMISSED WITH PREJUDICE.



                                                   BY THE COURT:


                                                   /s/Wendy Beetlestone, J.

                                                   _______________________________
                                                   WENDY BEETLESTONE, J.
